DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, 63, drawn to methods of providing a canine in need of a therapeutically effective amount of IL-1RA, comprising administering an sc-rAAV capsid comprising a vector encoding IL-1RA.
Group II, claim(s) 34-37, drawn to compositions comprising an sc-rAAV capsid comprising a vector encoding IL-1RA. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of scrAAV capsid comprising a vector encoding IL-1RA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/168666 A2 (GENZYME COROPRATION, published 05 November 2015, hereinafter “GENZYME”) in view of Mounts (US 2007/0009899 A1; published 11 January 2007).
GENZYME discloses a method of providing a canine in need thereof a therapeutically effective amount of IL-1RA, Para.[0036]; the heterologous nucleic acid encodes a polypeptide ... IL1-ra, Para.[0011].  An “individual” or “subject” is a mammal.  Mammals include ... dogs, Para.[0127]), said method comprising: introducing into a location of interest a composition comprising a recombinant self-complementary adeno-associated virus (sc-rAAV) (comprising administering a recombinant adeno-associated virus (rAAV) particle to the individual, Para.[0036].  GENZYME fails to explicitly disclose where in the modified IL-1Ra gene is at least 95% identical to SEQ ID NO: 2 or treatment of osteoarthritis or rheumatoid arthritis.  However, Mounts teaches wherein the IL-1Ra gene is at least 95% identical to SEQ ID NO: 2 (The present invention provides nucleic acid arrays ... for detecting gene  expression in animal models of osteoarthritis or other inflammatory diseases ... animal models include canine animals, such as dogs, 
Since the first claimed invention fails make a contribution over the prior art, and thus fails to recite a special technical feature as defined by the PCT Rules, it follows that it does not share a special technical feature with the other claimed invention(s).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 December 2021